EXHIBIT 10.2
 
 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”) is dated as of May 26th, 2015 by and
among ChinaNet Online Holdings, Inc., a Nevada corporation (NASDAQ: CNET) (the
“Company”), and Dongsys Innovation (Beijing) Technology Development Co., Ltd.
东电创新(北京)科技发展股份有限公司  (the “Purchaser”).
 
WHEREAS, the Company intends to consummate a private placement transaction with
the Purchaser, whereby the Company will issue 1,000,000 shares of common stock
(the “Shares”) to the Purchaser;
 
WHEREAS, in connection with the transaction, the Company entered into a
Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Purchaser, and certain other
agreements, documents, instruments and certificates necessary to carry out the
purposes thereof (collectively, the “Transaction Documents”); and
 
WHEREAS, in order to induce the Company and the Purchaser to enter into the
Purchase Aggrement, the Purchaser has agreed not to sell any of the Shares,
except in accordance with the terms and conditions set forth herein (the
“Lock-Up Shares”). Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1. Restriction on Transfer; Term. The Purchaser hereby agrees not to offer,
sell, contract to sell, assign, transfer, hypothecate, gift, pledge or grant a
security interest in, or otherwise dispose of, or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition of (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise, directly or indirectly) (each, a
“Transfer”), any of the Lock-Up Shares until the second anniversary of the date
of this Agreement (the “Lock-Up Period”). This restriction may be exempted under
the written approval of the Company after the first anniversary of the date of
this Agreement.
 
2. Ownership. During the Lock-Up Period, the Purchaser shall retain all rights
of ownership in the Lock-Up Shares, including, without limitation, voting rights
and the right to receive any dividends that may be declared in respect thereof.
 
3. Company and Transfer Agent. The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the Lock-Up Shares if such transfer would constitute a violation or
breach of this Agreement.
 
4. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
 
1

--------------------------------------------------------------------------------

 
If to the Company:
 
ChinaNet Online Holdings, Inc.
c/o China Net Online Media Group Limited
No. 3 Min Zhuang Road, Building 6, Yu Quan Hui Gu
Tuspark, Haidian District, Beijing, 100195 China
Attention: Mr. George Chu
Tel. No.: +86-10-51600828
Fax No.: +86-10-51600328
 
with copies (which copies shall not constitute notice to the Company) to:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn.: Mitchell Nussbaum
Tel. No.: (212) 407-4159
Fax No.: (212) 407-4990Attention:
 
If to the Purchaser:


Dongsys Innovation (Beijing) Technology Development Co., Ltd.
c/o东电创新(北京)科技发展股份有限公司
No. 3 Min Zhuang Road, 3/F, Building 12B, Yu Quan Hui Gu
Tuspark, Haidian District, Beijing, 100195 China
Attention: Mr. Yang Li
Tel. No.: +86-10-51661855
Fax No.: +86-10-51661855
 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
5. Amendment. This Agreement may not be modified, changed, supplemented, amended
or terminated, nor may any obligations hereunder be waived, except by written
instrument signed by the parties to be charged or by its agent duly authorized
in writing or as otherwise expressly permitted herein.
 
6. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter.
 
7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
8. Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
 
2

--------------------------------------------------------------------------------

 
9. Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by the Purchaser hereto without the prior written
consent of the Company. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
10. Headings. The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 


 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
 



 
CHINANET ONLINE HOLDINGS, INC.
       
By:
/s/ George Chu
   
Name: George Chu
   
Title:   Chief  Operation Officer and Executive President
       
PURCHASER:
     
By:
Dongsys Innovation (Beijing) Technology Development Co., Ltd. 东电创新(北京)科技发展股份有限公司
 
[Company Chop]
 
   
/s/ Yang Li
   
Name: Yang Li (李洋)
   
Title:  President

 

 
 4

--------------------------------------------------------------------------------